The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 18, 2014

                                    No. 04-13-00831-CR

                                  Douglas Oneil BARNES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR13-001
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
       Appellant's second motion for extension of time to file his brief is GRANTED.
Appellant's brief is due on March 17, 2014. No further extensions.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court